Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 09/04/2020 is entered. Claims 4, 7-8, 10, 12-16, 19, 25, 30-31, 34036 are canceled.  Claims 1, 3, 5, 6, 9, 11, 17, 20, 22-24, 26-27, 29, 32-33 are amended. Claims 1-3, 5-6, 9, 11, 17-18, 20-24, 26-29, 32-33 are pending for examination.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 9, 11, 17, 20, 22-24, 26, 27- 29, 32-33,  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-3, 5-6, 9, 11, 17, 20, 22-24, 26 are to a process comprising a series of steps, and claims clams 27- 29, 32-33 to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
A computer-implemented method for managing a tender review, the method comprising: 
a) sending information relating to the tender to a server;
b) the server storing the tender information to a data source;
c) a server publishing the tender information on a network;
d) using a computerized device to send a bid in relation to the tender, the bid comprising at least a bidding amount; 
e) randomly selecting at least three first-level reviewers from a list of registered reviewers;
f) each first-level reviewer submitting to the server at least one first-level review with regard to at least one of the received bids;
g) randomly selecting at least one second-level reviewer from the list of registered reviewers, the at least one second-level reviewer being different than any of the first- level reviewers;
h) the second-level reviewer submitting to the server at least one second-level review with regard to the bids reviewed by the first-level reviewer;
i) selecting at least one third-level reviewer from the list of registered reviewers, the at least one third-level reviewer being different than any of the first-level and second- level reviewers;
j) the third-level reviewer submitting to the server at least one third-level review with regard to the bid reviewed by the second-level reviewer;
k) selecting a winning bid based on the collected reviews from reviewers.


Step 2A Prong 1 analysis: Claims 1-3, 5-6, 9, 11, 17, 20, 22-24, 26, 27- 29, 32-33recite abstract idea.
The highlighted limitations in claim 1 comprising a method for managing a tender review, the method comprising publishing the tender information, send a bid in relation to the tender, the bid comprising at least a bidding amount, randomly selecting at least three first-level reviewers from a list of registered reviewers, each first-level reviewer submitting at least one first-level review with regard to at least one of the received bids, randomly selecting at least one second-level reviewer from the list of registered reviewers, the at least one second-level reviewer being different than any of the first- level reviewers,  the second-level reviewer submitting at least one 
Accordingly claim1 and its subsequent claim 2-3, 5-6, 9, 11, 17-18, 20-24, and 26 recite an abstract idea.
Since the other independent claim 27 recites similar limitations as that of claim 1, they are analyzed on the basis of same rationale as that for claim 1 and recites abstract ideas falling within “Certain Methods of Organizing Human Activity”, and “Mental Process”. Accordingly claim 27 with its subsequent claims 28-29 and 32-33 recite abstract idea.


Step 2A Prong 2 analysis:
Claims 11-3, 5-6, 9, 11, 17, 20, 22-24, 26, 27- 29, 32-33: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a generic computer server receiving and storing tender information, publishing/displaying the tender information on a network, a computer device sending a bid…, different level reviewers submitting reviews.  The steps of receiving and storing tender information, receiving/sending bid and reviews using generic means comprising generic computer server and generic computer devices are recited at a high level of generality, i.e., as a general means for collecting, gathering and transmitting data and displaying data, which amount to insignificant extra-solution activity and not requiring inextricable tie to computer functioning. The limitations comprising, randomly selecting at least three first-level reviewers from a list of registered reviewers, randomly selecting at least one second-level reviewer from the list of registered reviewers, the at least one second-level reviewer being different than any of the first- level reviewers, selecting at least one third-level reviewer from the list of registered reviewers, the at least one third-level reviewer being different than any of the first-level and second- level reviewers, and selecting a winning bid based on the collected reviews from reviewers, as drafted, do not recite any active use of computer device and these steps represent mere mental process which can be performed mentally. 
Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claim 1 is directed to the abstract idea.

The dependent claims 2-3, 5-6, 9, 11, 17-18, 20-24, 26, 28-28, and 32-33 do not appear to contain any additional features which, in combination with the features of any claim to which they refer, impose any meaningful limits on practicing the abstract idea. The dependent claims introduce additional non-technical aspects, as well as additional features that are considered to relate to matters of generic design procedure (using encryption, using the Internet, message with a link); these common-place features would be implemented by the person skilled in the art, in accordance with the requirements specification, without the exercise of an inventive step or imposing any meaningful limits on practicing the abstract idea. Accordingly all dependent claims, similar to base claims 1 and 27 are directed to abstract ideas.
Step 2A=Yes. Claims 1-3, 5-6, 9, 11, 17, 20, 22-24, 26, 27- 29, 32-33 are directed to abstract ideas.

Step 2B analysis:	The claims 1-3, 5-6, 9, 11, 17, 20, 22-24, 26, 27- 29, 32-33 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-3, 5-6, 9, 11, 17, 20, 22-24, 26, 27- 29, 32-33 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting, and displaying/publishing steps were considered are extra-solution activity, and generic steps of encrypting and including links in message or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity, and in popular use before the Applicant’s invention in the field.  The use of encryption concept and link in message features, as recited, do not relate to any improvement over the existing features.
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-3, 5-6, 9, 11, 17, 20, 22-24, 26, 27- 29, 32-33 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-3, 5-6, 9, 11, 17, 20, 22-24, 26, 27- 29, 32-33 are patent ineligible.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.1.	Claims 1-3, 5-6, 9, 11, 24, 26,  27-29, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al [US 20140006201 A1], hereinafter Judd in view of Megiddo [US 20090240772].

	Regarding claim 1, Judd teaches a computer-implemented method for managing a tender review, the method comprising:
	a) sending information relating to the tender to a server, b) the server storing the tender information to a data source, c) a server publishing the tender information on a network, d) using a computerized device to send a bid in relation to the tender, the bid comprising at least a bidding amount [ Paras 9, 13-14 disclose that the system and method of Judd is directed to organizing a “solicitation and bidding process” for procurement of services including energy procurement, educational procurement, industrial procurement, etc. Figs 1 and 2 disclose a system structure, see paras 0083-0091, including a server 4 connected to user devices via a communication network. The server includes a database which stores all the information for solicitation and bidding process for procurements [corresponds to tender information which is 
	e) randomly selecting at least three first-level reviewers from a list of registered reviewers; f) each first-level reviewer submitting to the server at least one first-level review with regard to at least one of the received bids; g) randomly selecting at least one second-level reviewer from the list of registered reviewers, the at least one second-level reviewer being different than any of the first- level reviewers; h) the second-level reviewer submitting to the server at least one second-level review with regard to the bids reviewed by the first-level reviewer;) selecting at least one third-level reviewer from the list of registered reviewers, the at least one third-level reviewer being different than any of the first-level and second- level reviewers) the third-level reviewer submitting to the server at least one third-level review with regard to the bid reviewed by the second-level reviewer [ Note: These limitations, as drafted, , do not recite active use of computer or software in randomly selecting three reviewers at different levels, but, under their broadest reasonable interpretation, cover action by an human administrator to select a particular number, just as three at different levels. The only use of a computing device is by the reviewers to provide their reviews to the server. Judd see paras 0105-0106, teaches providing access to multi designated [registered] reviewers 83 for reviewing the received bids for analysis where these designated reviewers are not same but are different and provide their analysis to the server.
	Judd does not explicitly teach that the number of reviewers are chosen at different levels. As regards the selection of three reviewers, it is a random administrative decision to decide what numbers and which reviewers are chosen. Since Judd teaches providing the received bids for multi designated reviewers, it would be obvious to an ordinary skilled in the art to have chosen randomly any number of reviewers including one or two or  three or different and therefore Judd’s disclosure reads on the recited claims.
“Proposals may be submitted by filling out a web form that elicits the information about proposal attribute values and the text of the proposal itself. The present invention may assign proposals to evaluators who are asked to score them by attributes. The assignment may optionally be made by consulting persons who are familiar with the relevant technical areas. Evaluations may be first prepared independently by several evaluators for each proposal. Evaluations may be later distributed to other evaluators. Evaluators may revise their initial evaluations in view of others' evaluations. At the end of the evaluation process, each proposal has a consensus score for each of the attributes.”]. Therefore, in view of the teachings of Megiddo it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Judd for receiving bids for energy production to incorporate the concept of selecting designated reviewers at different levels for different attributes/aspects such as for technical aspects, price aspects, product information, company profile aspects, terms of bids, capacity to supply and location [see Judd para 0094, “which the administrator can build and generate prequalification parameters, company profile requirements, product information, bid form databases, configure products and The administrator 30 also controls a bid management module or interface 180 through technologies,” because the review reports from reviewers would optimize selection of  winning bid (s) out of the numerous received bids, and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	With regards to limitations, “ selecting a winning bid based on the collected reviews from reviewers, where the designated reviewers are different”, Judd in view of Megiddo teaches, as analyzed above, reviewing the received bids by different viewers at different levels such from price aspect, capacity aspect, prequalification aspect, location aspect and further teaches [see para 0127] providing a bid list including all bids from prequalified bidders in ascending order after reviewing them from the price and capacity aspects with the lowest price bid as the primary 

Regarding claim 2, the limitations, The computer-implemented method of claim 1, the method further giving access to the prepared first-level reviews to the selected second-level reviewer”, are obvious in view of the teachings of Judd discussed in claim 1 and para 012 wherein an access to all stored data including reviewers’ comments is provided to designated reviewers and therefore any designated reviewer can access reviews/comments of another reviewer 

Regarding claim 3, Judd teaches the limitations, “ The computer-implemented method of claim 1 any user having no access to the identity of the reviewers” as per the analysis for claims 1-2 and see para 0091 wherein the access is restricted to information for each type of user and is controlled by an administrative module 33.

Regarding claim 5,  combined teachings of Judd and Megiddo teach and render Judd teach and render obvious the limitations of claims 1-3, as analyzed above further teach and render obvious the limitations, “  the method further comprising encrypting the first-level reviews, the second-level reviews and the third-level reviews to ensure no access to the said reviews to any user” , Judd para 0089, “ The present invention may further be implemented on a secure web server  using SSL, SHTTP or other security protocols for encryption and decryption of transmitted data””. 

Regarding claim 6, the limitations, “The computer-implemented method of claim 1, the method further comprising restricting any access to the reviews of a reviewer for the other reviewers” are already discussed and analyzed for claims 1-3 and 5 wherein the access is restricted to designated reviewers and controlled by an administrative module 33. Therefore the limitations of claim 6 are obvious in view of the combined teachings of Judd/Megiddo .

Regarding claims 9 and 11, combined teachings of Judd and Megiddo teach and render obvious the limitations of claims 1-3, 5-6, as analyzed above, and further teach and render obvious the limitations, “  the method further comprising communicating the submitted reviews to an approving user and the approving user submitting to the server an approbation or submitting objection to at least one of the submitted reviews, and giving access to the submitted approbation or objections to one or more appeal committee members, and randomly selecting members of the appeal committee from the list of reviewers, the selected members of the appeal committee review being different than any of the previously selected reviewers.”, see Megiddo [para 0023, “ Proposals may be submitted by filling out a web form that elicits the information about proposal attribute values and the text of the proposal itself. The present invention may assign proposals to evaluators who are asked to score them by attributes. The assignment may optionally be made by consulting persons who are familiar with the relevant technical areas. Evaluations may be first prepared independently by several evaluators for each proposal. Evaluations may be later distributed to other evaluators. Evaluators may revise their initial evaluations in view of others' evaluations. At the end of the evaluation process, each proposal has a consensus score for each of the attributes.”], wherein the evaluations/reviews are further reviewed/evaluated by other evaluators which can include any other reviewer such as an appeal committee member who can be randomly selected so as to reach a consensus for approval by an administrator. 

Regarding claim 24, the limitations, “ The computer-implemented method of 1, the method further comprising preventing access to the information relating to the bidding to predetermined users” are already discussed in the analysis of claim 1 that the access is granted to only predesignated users/reviewers and the access is prevented to predetermined users who did not qualify, see Judd para 0023, “ Another object of the invention is the pre-screening and removal of bidders preventing or restricting access to bidders that do not meet pre-qualification parameters such as basic commercial viability standards, adequate financial support, enough proven performance capability, etc.’]

Regarding claim 26, Judd teaches that the computer-implemented method of claim 1, the method further associating a priority which each received bid and sending received bids to reviewers in order of the associated priority [see para 0123, “….. features include a technologies increment function that provides for the selection of a failed bid being linked to a specific technology if increment values are required. Using the entered values within the prescribed qualification ranges and the specific technology templates, bid submission data may be ranked based on a selection by a reviewer of data entry labels of interest. A reviewer may select one or more data entry fields of interest and bid submissions having the highest and/or lowest values within the specific criteria selected would be displayed in order of their ranking, for example, base load, peaking and non-peaking power production values, and the cost per kilowatt/hour may be displayed to quickly determine and select acceptable bidders.. “] .  The bids for energy are ranked [arranged priority wise corresponding to attributes such as base load, peaking and non-peaking power production values, and the cost per kilowatt/hour]. 

Regarding claims 27-29, and 32-33, their limitations are similar to the limitations of claims 1-3, 5-6, 9 and 11 and therefore they can be analyzed and rejected based on the same analysis as discussed above for claims 1-3, 5-6, 9 and 11 as being unpatentable over Judd in view of Megiddo.

17-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Judd in view of Megiddo in view of Shrivastava et al. [US Patent 7,401, 034], hereinafter Shrivastava.

Regarding  claim 17, the limitations, as drafted, “ each bidding further comprising different sections, the method further comprising each reviewer submitting a score for each section of reviewed bids and calculating a weighted average mark for each bid based on predetermined weights” does not recite an active computer functioning , which under its broadest reasonable interpretation, covers performance  by human operators which does not render any patentable weight as such steps can be worked out at random by human operators. 
The combined teachings of Judd and Megiddo teach and render obvious the limitations of claims 1-3, 5-6, 9 and 11,as analyzed above and further teach that reviewers/evaluators are assigned to score the proposal based on different attributes/sections of the proposal [corresponds to a bid] and wherein the reviewers/evaluators evaluate them based on technical aspects,  see Megiddo [para 0023, “ Proposals may be submitted by filling out a web form that elicits the information about proposal attribute values and the text of the proposal itself. The present invention may assign proposals to evaluators who are asked to score them by attributes. The assignment may optionally be made by consulting persons who are familiar with the relevant technical areas. Evaluations may be first prepared independently by several evaluators for each proposal. Evaluations may be later distributed to other evaluators. Evaluators may revise their initial evaluations in view of others' evaluations. At the end of the evaluation process, each proposal has a consensus score for each of the attributes.”]., but does not teach specifically calculating a weighted average mark for each bid based on predetermined weights. In the same field of endeavor of conducting bidding in an electronic exchange, Shrivastava teaches calculating weighted average mark for each bid based on predetermined weights [see Abstract, “ An auction method for implementing attribute-based bidding and bid comparison in an electronic exchange. A specification defining an auction for an item is received, wherein the specification comprises a plurality of attributes of the item. An attribute defines the functionality of an aspect of the item with respect to the current auction. At least one A bid is received from a bidder, wherein the bid comprises a value associated with at least one attribute. A composite score for the bid is calculated based on the bid and the specification. A plurality of bids are then ranked based on the composite score for each bid. An evaluation score is calculated for each bid based on the bid price and composite score. A plurality of bids are then ranked based on the evaluation score for each bid”, and Figs 4-7 with their associated text. Therefore, in view of the teachings of Shrivastava it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Judd in view of Megiddo as applied to claim 1 to incorporate the concept of calculating a weighted average mark for each bid based on predetermined weights because, as shown in Shrivastava, it enables to rank the plurality of bids based on the evaluation score of each attribute/section of the bid. 

Regarding claims 18, the combined teachings of Judd/Megiddo/Shrivastava teach and render obvious the limitations that the computer-implemented method of claim 17, the sections comprising at least a technical section and an administrative section, the method further comprising refusing the bid if at least one criteria associated with the administration section does not meet a predetermined value. Here, one should remember that we have 3 sections: administration where documents will be either accepted or refused, technical where scores will be given and then financial section which is done the system and none sees this before provisional results publication [see Judd paras 0115, -100 and 0101 which shows that the bidder must meet prequalification requirements including desired technology, pricing, company profile, etc., and the prequalification parameters are not met the access to bidding documents is denied/refused.



Regarding claims 21-22 Judd in view of Megiddo teach and render obvious all the limitations of claim 1, as analyzed above, but fail to disclose further comprising activating a whistleblower tool triggering the communication of a notification to security users,  and 
suspending the tender reviewing method until a whistleblowing event is resolved. In the similar field of endeavor of monitoring compliance of required functions, teaches activating a whistleblower tool to notify the authorities of violation of a compliance requirement [see para 0018, “a system may include any combination of ….. a compliance knowledge database tool allowing users to search for compliance related data, … a user feedback tool allowing users to provide compliance related feedback, ideas, suggestions, etc. to the business entity, ….. a whistleblower tool allowing users to report potential compliance violations and/or illegal activity, and … a compliance activity approval tool for documenting and tracking activities (e.g., gifts and hospitalities) that require an approval by a compliance entity.”, para 0023, “ 
………. whistleblower tool 22 may provide a standardized and secure process for handling accusations regarding noncompliant behavior companywide, and in particular, may assist with fulfillment of legal requirements …… Whistleblower tool 22 may comply with legal and or company defined data security and data protection requirements, and may be integrated into a legal and investigation workflow of the business entity. Whistleblower tool 22 may include a phone-based and/or web-based whistleblower hotline accessible to employees. For example, whistleblower tool 22 may provide a worldwide or companywide 24/7 available whistleblower hotline with multiple languages provided by an independent service company but integrated into a compliance legal and compliance investigations workflow of the business entity.”, and further paras 0056—0069 disclose that the PCV [potential compliance violation] reports are tracked and investigated  with the report under investigation the statuses are provided that the report is under investigation and the case is closed only when the is resolved. Therefore, in view of the teachings of Intemann it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified 

3.4	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Judd in view of Megiddo in view of  WO 03/107146 A2 to Harper et al., hereinafter Harper.
Regarding claim 23, Judd teaches providing messages to reviewers [see para 0126, “The email messaging module 210 includes a message generator 26 and a notification generator 29. The message generator 26 provides for automated emails to be generated for the appropriate parties whenever a new posting is made to the bid management form”, and para 0129, “ A status field heading 272 provides the current status of all bids selected within a report. Other examples of reports in a first embodiment of the present invention are a user report that displays the access permission rights and privileges as well as distribution list affiliation for every user of the system 12 or a response email report 274 as shown in FIG. 40 that displays every email message  communicated between the administrator 30 and bidders 77 or the reviewer 83 and bidders 77. ‘] but does not teach that the message comprises a link to accept or decline the reviewing. In the same field of providing electronic messages, Harper teaches including a link with the option to accept or deny the proposed interaction [see Harper , “If any of the other individuals are not registered users, then an attempt may be made to obtain an email address for each of those other non-registered users. For any such non- registered users for which an email address is obtained, an email message may be sent containing a link, along with appropriate explanatory text, to the site registration process to be described in conjunction with FIG. 19. After completing the registration process, the individual will be given the option of accepting or declining the information sharing proposal…….. Any such other users may be notified in the manner indicated above and provided with an opportunity to accept or deny the proposed interaction”]. Therefore,, in view of the .

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Lindo et al. [US20150242629 A1, see para 0037] discloses providing a system and method that restricts access via strong encryption of mobile resources such as apps, documents, email, or data via a digital encapsulation technique which provides an appearance and common system access to the resource for the purposes of executing, reading or writing to or from the resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOGESH C GARG/Primary Examiner, Art Unit 3625